PER CURIAM:
Jonathan Donnell Johnson petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motions under Fed.R.Crim.P. 35(a) and Fed.R.Civ.P. 59(e). He seeks an order from this court directing the district court to act on the motions. Our review of the district court’s docket reveals that the district court entered an order on May 3, 2013, that resolves the relevant motions in this closed case. Accordingly, because the district court has recently addressed Johnson’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.